SENTELL, Clerk.
RULE 7, ALABAMA RULES OF JUDICIAL ADMINISTRATION DOCKET FEE ON PETITIONS TO MODIFY A FINAL DECREE
Mrs. Delores N. Pritchett, Circuit Clerk of Etowah County, has submitted to me the following inquiry:
Would you please advise me in writing as to what authority, if any, I have to collect a Docketing Fee on Petitions to Modify a Final Decree?
My answer to this question is given pursuant to the authority conferred on the Clerk of the Supreme Court by Section 6-105, Act. No. 1205, Acts of Alabama, 1975 Regular Session.
It is my opinion that Rule 7, Alabama Rules of Judicial Administration, considered with Sections 16-109, 16-110 and 16-111, Act No. 1205, supra, authorizes a circuit clerk to collect a docketing fee on petitions to modify a final decree.
The Alabama Rules of Judicial Administration, effective January 16, 1977, were adopted by the Supreme Court of Alabama on October 14,1976, pursuant to the authority granted by Section 6.11 of the Judicial Article (Amendment 328 to the Constitution of Alabama).
Rule 7, supra, is as follows:
Fees for Miscellaneous Filings —
Any filing for which there is no express cost under the consolidated fee structure shall be treated as an original filing for cost purposes.
In my opinion, the words “Any filing” in Rule 7 have reference to the words “Cases filed” in Section 16-lll(c) of Act No. 1205, and should be read in connection with that section.
The part of Section 16-111, supra, pertinent to this opinion, reads as follows:
Amount of docket fees to be collected in civil cases.—
The docket fees which shall be collected in civil cases are:
* * * * * *
* * * * * *
(c) thirty-five dollars for cases filed in the circuit court; * * *
* * * * * *
In a legal sense, “case” is generally understood as meaning a judicial proceeding for the determination of a controversy between parties where rights are enforced or wrongs are prevented or redressed. State v. Montevallo Coal Mining Co., 29 Ala.App. 318, 197 So. 82, 85; Ex Parte Chesser, 93 Fla. 590, 112 So. 87, 90.
The filing of a motion to alter, amend or vacate a judgment under Rule 59(e), of the Alabama Rules of Civil Procedure, is not a “filing” under Rule 7, Alabama Rules of Judicial Administration.
In my opinion, a proceeding to modify a final decree, such as a decree of divorce concerning monthly alimony payments, child support and child custody on the basis of a change of circumstances since the final decree, is a case within the meaning of the words “cases filed” in Section 16-111(c), supra; and that a filing of a petition in such a proceeding is a “filing” under Rule 7, Rules of Judicial Administration.